PARTNERSHIP: Partners — Extent of Interest — Presumption. The 1 presumption, in the absence of a contrary showing, that partners hold equal interests in the partnership is, of course, rebuttable.
TRIAL: Direction of Verdict — Claims Against Deceased. On the 2 question whether a verdict should be directed in favor of a claimant, the record may present such circumstances that some consideration should be given to the fact that the claim is against the estate of a deceased. (See Book of Anno., Vol. 1, Sec. 11508, Anno. 52 et seq.)
APPEAL AND ERROR: Decision — Law of Case — Matters Not Disposed
3 of. Matters which are not disposed of in an appellate opinion necessarily stand for retrial as though no appeal had ever been taken. (See Book of Anno., Vol. 1, Sec. 12871, Anno. 56  et seq.) *Page 364 
EVIDENCE: Parol as Affecting Writings — Partnership Interest.
4 Parol evidence is admissible to show that, at a time subsequent to written articles of partnership which fixed the interest of each partner, the interests of the various partners were, by reason of oral agreement, different from those recited in the former writings.
PLEADING: Amendments — Amendment After Appeal. An amendment 5 which is filed after reversal on appeal, and filed in order to conform the pleadings to the real issue, as determined on the appeal, should not be stricken, especially when the same issue appears to have been voluntarily litigated on the original trial. (See Book of Anno., Vol. 1, Sec. 11182, Anno. 122 et seq.)
Headnote 1: 30 Cyc. p. 445. Headnote 2: 38 Cyc. p. 1565.Headnote 3: 4 C.J. pp. 1098, 1216. Headnote 4: 22 C.J. pp. 1256, 1274. Headnote 5: 4 C.J. p. 1227.
Headnote 3: 34 L.R.A. 333; 2 R.C.L. 228. Headnote 4: 17 L.R.A. 272; 10 R.C.L. 1033.
This is the second appeal in this case, the first appeal being disposed of by an opinion reported in 200 Iowa 585. That opinion makes the law of this case, and closes as follows:
"* * * we may say that, in case of a recovery, the amount allowed on the claim should not exceed such proportion of the amount found due on the notes as the estate of Talbott has interest in the partnership." *Page 365 
The facts are recited in that opinion, and need not be set out herein, except a brief outline, to the end that this ruling may be understood.
In October, 1905, Talbott, Himmelberger, Beach, and McConnell formed a partnership, and entered into a contract with the city of Baltimore for the construction of certain public improvements, under the name of M.A. Talbott  Company. 1.  PARTNERSHIP: Shortly thereafter, they organized a partners:    corporation, under the name of "The M.A. Talbott extent of    Company." They continued in the business of interest:    taking contracts and constructing public presumption. improvements, and their business became quite extensive, they having constructed improvements in various cities to an amount of, $3,500,000 to $4,000,000. From time to time, the partnership changed, Beach and McConnell retiring therefrom at different times. On account of the retirement of the original members and the change of the business relations of the parties therein, eleven different contracts were made, referring to the interest of the respective parties in the partnership, and also as to the shares of stock held by the different members. The concession is made by claimant, Himmelberger, that he is and was the owner of a one-half interest in the partnership. The claim of the defendant was that he was the owner of a larger share in said partnership than the said one-half interest, and to support this contention it introduced these various contracts, together with some oral testimony. The last contract was dated September 12, 1911. It was made between Talbott and Himmelberger, and recited that they were the sole members of the partnership, and that said partnership owned 219 shares of capital stock in the M.A. Talbott Company, and they distributed said shares as follows: 73 shares to Talbott, 73 to Himmelberger, and 73 to the M.A. Talbott Company. This places approximately all of the shares of stock in said corporation in its treasury, except the 146 shares held by Talbott and Himmelberger.
It is, of course, a well recognized principle of law that, where a partnership exists, in the absence of all evidence the presumption is that the partners have equal shares therein. Moorev. Bare, 11 Iowa 198; 30 Cyc. 445, Note 23. With this principle of law as a starting point, Himmelberger and Talbott would be presumed to each own a one-half interest in the partnership, *Page 366 
and to be equally liable, as between themselves, to pay one half of the liabilities of the partnership. The question, therefore, is whether or not there was sufficient evidence in this case to take the question to the jury, to overcome this presumption. The district court was of the opinion that there was not evidence enough to overcome the presumption, and therefore directed a verdict in favor of the defendants. It is the claim of the appellee, in substance, that, while there might be some testimony in the record that would tend to show that Himmelberger was the owner of a larger proportion of the interest in said partnership than Talbott, yet the same is so hazy, indefinite, and uncertain as to just what that interest was, that the question was rightfully withdrawn from the jury.
It is impossible within the space that an opinion should occupy for us to detail all of this record. The claim of the appellant is that, under the evidence and the record, the jury could have found that Himmelberger had a two-thirds 2.  TRIAL:       interest in said partnership, and Talbott a direction of one-third; and with this contention of verdict:     appellant's we are disposed to agree, — claims       not necessarily as to the proportion that against      appellant claims, but we feel that there was deceased.    sufficient dispute in the evidence as to the shares owned by the respective parties to take that question to the jury. In the light of the written contracts and the oral evidence relating thereto, and the fact that Talbott was deceased, and hence could not testify in the case by way of contradiction of any testimony given or explanatory thereof, we think the court should have allowed the jury to pass upon this question.
Further than this, there is a plea in the case of the statute 3.  APPEAL AND   of limitations, and evidence was introduced in ERROR:       relation thereto. This was a fact question decision:    wholly, but was not disposed of in the first law of case: submission of the case in this court; and, so matters not  long as there was a contention between the disposed of. parties over this question, we do not think the court was warranted in taking the same from the jury.
As heretofore stated, there seem to have been numerous shiftings of the ownership of the stock of the corporation, and also various changes in the interests of the partners. Complaint *Page 367 
4.  EVIDENCE:    is made of the testimony of several witnesses in parol as     which they attempted to state the interest of affecting    different partners at different times. Of writings:    course, the written contracts stating these partnership  matters at given times could not be changed or interest.    varied by oral testimony; but a statement in one of the writings that, on a certain date, the interests of the various partners were of a certain proportion would not prevent a witness who had the knowledge from testifying that, at a subsequent time, the interests of the partners were varied by reason of oral agreements between the parties, or circumstances showing a change of their rights; but oral testimony should not be admitted, to show that, on the date of any one of these various contracts, the interests of any of the partners were other or different from that recited in the writing.
As to the decision of the first appeal in this case, the administrator added a seventh count to his answer, alleging that Talbott had a minority interest in the partnership; hence that he was not liable for the amount claimed by the 5.  PLEADING:    plaintiff. The court struck this, and its ruling amendments:  is assigned as error. It should not have been amendment    stricken. It was evidently filed to meet the after        issue as stated by this court in its original appeal.      opinion; and, while this issue was in the first submission of the case, it seems to have been rather by way of a voluntary issue than otherwise, and the appellant had the right to amend its answer accordingly. What has been previously stated with reference to the statute of limitations would show that the court should not have stricken the count pleading such statute from the answer.
Some other questions are discussed in the very able arguments filed in this case, but they are not likely to arise on a retrial of the case; hence we do not give them further consideration. —Reversed.
EVANS, C.J., and MORLING and KINDIG, JJ., concur. *Page 368